Case: 22-50370         Document: 00516577267             Page: 1      Date Filed: 12/13/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                       No. 22-50370
                                     Summary Calendar                                 FILED
                                                                              December 13, 2022
                                                                                 Lyle W. Cayce
   United States of America,                                                          Clerk

                                                                      Plaintiff—Appellee,

                                             versus

   Paulo Bernal-Ceto,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                               USDC No. 4:21-CR-1070-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Paulo Bernal-Ceto appeals his sentence for his guilty plea conviction
   of illegal reentry after removal from the United States in violation of 8 U.S.C.
   § 1326. For the first time on appeal, he challenges the district court’s
   application of the enhanced penalty range in § 1326(b) as unconstitutional
   because it permits a defendant to be sentenced above the statutory maximum


          *   This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50370      Document: 00516577267          Page: 2    Date Filed: 12/13/2022




                                    No. 22-50370


   of § 1326(a) based on the fact of a prior conviction that was not alleged in the
   indictment or found by a jury beyond a reasonable doubt. He raises the issue
   to preserve it for further review and has filed an unopposed motion for
   summary disposition, correctly conceding that it is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998). See United States v. Pervis, 937
   F.3d 546, 553-54 (5th Cir. 2019).
          Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Bernal-Ceto’s motion is
   GRANTED, and the district court’s judgment is AFFIRMED.




                                          2